Citation Nr: 1207116	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-37 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for chondromalacia, Osgood Schlatter's disease, and non-united tibial apophysis of the left knee (hereinafter referred to as "left knee disability").

2.  Entitlement to a separate evaluation for degenerative joint disease (DJD) of the left knee (hereinafter referred to as "left knee DJD").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1959 and from June 1959 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The previously established 30 percent evaluation for Osgood Schlatter's disease of the left knee with chondromalacia and DJD was continued therein.  An appeal of this determination subsequently was perfected by the Veteran.  

Pursuant to the Veteran's request, a Video Conference hearing was convened before the undersigned Veterans Law Judge in October 2011.  A transcript of this hearing was associated with the claims file.

DJD of the left knee has been separated from the Veteran's other left knee conditions of Osgood Schlatter's disease and chondromalacia as well as non-united tibial apophysis which was diagnosed during the period on appeal.  This is for the Veteran's benefit, as is explained below.  

The following is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The 30 percent schedular evaluation currently assigned to the Veteran's left knee disability is the maximum allowable.

2.  The evidence shows that the Veteran's left knee DJD, which is confirmed by X-rays, is not manifested by compensable limitation of motion but is manifested by objectively confirmed noncompensable limitation of motion.

3.  The evidence does not show that the Veteran's left knee disability picture or left knee DJD picture is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an evaluation in excess of 30 percent for a left knee disability.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256, 5257, 5262 (2011).

2.  The criteria for a separate evaluation of 10 percent for left knee DJD have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in January 2010, the Veteran was informed of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also related how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been satisfied.  The aforementioned letter predated the initial adjudication by the RO, who in this case also is the AOJ, in February 2010.  All notice elements were fully addressed by it.  Nothing more was required.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, Social Security Administration records (SSA) records, and VA treatment records.  No private treatment records regarding him have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He further has not submitted any private treatment records on his own behalf.

A VA examination was afforded to the Veteran in January 2010 and again in January 2011.  The claims file was reviewed by the latter examiner.  Whether or not the former examiner reviewed the claims file is debatable given conflicting information on this point.  However, it is of no consequence even if the claims file was not reviewed.  The Veteran's medical records were reviewed by the former examiner.  In addition, as the Veteran gave an accurate history regarding his relevant symptomatology to this examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  The latter examiner also reviewed the Veteran's medical records and received an accurate history from him regarding his relevant symptomatology.  

Thereafter, each examiner conducted a physical assessment and reviewed relevant diagnostic testing.  Each examiner then rendered a diagnosis or diagnoses.  Finally, each examiner documented the above actions in an examination report.  Accordingly, the Board finds that both examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Acknowledgement is given to the argument of the Veteran's representative at the October 2011 Video Conference hearing that the January 2011 VA examination is inadequate for rating purposes.  Specifically, it was noted that an adequate picture of the Veteran's disability could not be obtained at this examination because he was able to flex and extend his left knee initially but not repeatedly.  The January 2011 VA examination does show that there was marked resistance in the form of persistent isometric contraction without much excursion in extension or flexion upon repeated testing.  This was despite repeated cueing and attempts over five minutes, however.  It thus appears that the Veteran either failed to understand what was required or failed to cooperate in doing it.  In either case, the examination is not inadequate because the examiner gathered all information necessary for adjudication purposes to the extent allowed by the Veteran.

Even if the January 2011 VA examination was not adequate, a remand would not be required so that an adequate examination could be obtained.  This is because an adequate VA examination during the period on appeal already is of record.  The January 2010 VA examination, at which initial and repeated range of motion testing yielded results similar to those obtained during initial testing at the latter examination, indeed was found to be adequate for adjudication purposes above.  No challenge to the adequacy of it has been raised by the Veteran or his representative.  A new VA examination is not required solely because of the passage of a few years since this examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

Acknowledgement also is given to the Veteran's testimony at the October 2011 Video Conference hearing that his left knee is worse than it was at the time of the January 2011 examination.  A new examination is required when necessary to portray the current state of a disability.  See Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  It has been held, for example, that a new VA examination was required when two years had passed since the last VA examination and the Veteran contended his disability had increased in severity.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board finds that these facts differ from those presented here.  The contention is the same, yet only one year rather than two has passed since the January 2011 VA examination.  Of additional note is that two adequate VA examinations have been conducted during the just over two year period on appeal (the Veteran's claim was received in January 2010).  Further, these VA examinations and the VA treatment records show that the Veteran's left knee has remained relatively stable throughout the entire period on appeal to include that postdating the January 2011 VA examination.  No objective evidence of worsening supporting the Veteran's subjective testimony of such thus is found.  In other words, he is competent but his credibility is outweighed in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that are within his/her realm of personal knowledge or are observed by him/her); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (listing inconsistency with other evidence of record as one factor to determine lay evidence credibility).  

Other than the aforementioned points, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks a higher evaluation for his left knee.  He contends that his left knee symptoms are more severe than contemplated by the currently assigned 30 percent rating.  In light of the Board's separation of this matter into an issue involving a left knee disability and an issue involving left knee DJD, this contention is interpreted as his beliefs that 30 percent is an insufficient for his left knee disability as well as that an additional compensable evaluation is needed to address his left knee DJD.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

The Veteran's left knee currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The four digits before the hyphen is the Diagnostic Code for the disability.  Id.  The four digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  Id.

Diagnostic Code 5010 pertains to arthritis due to trauma.  It provides that this disability shall be rated as degenerative arthritis.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis must be established by X-ray evidence.  Evaluations shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

The aforementioned 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1).  Specific to the Veteran's claim, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

38 C.F.R. § 4.71a, Diagnostic Code 5260, addresses limitation of motion with respect to flexion.  A noncompensable evaluation is assigned for flexion limited to 60 degrees.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees results in a noncompensable rating.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 addresses other impairment of the knee.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  No mention of the Veteran's service treatment records and SSA records, which are dated, therefore is made below.  Dated VA treatment records further are not mentioned.  It is reiterated that the current level of his left knee disability and left knee DJD is of primary concern.  

X-rays taken by VA in March 2005 showed, and the impression rendered was, mild DJD in the left knee.  No significant changes were shown in VA X-rays taken in October 2006.  The impression was stable degenerative change.  X-rays taken in December 2007 showed, and the impression rendered included reference to, osteophytes.

An October 2009 VA treatment record documents the Veteran's report of left knee pain which he tolerated in recent years but had recently worsened.  Upon physical assessment, range of motion in the left knee was from zero degrees to 140 degrees.  There was no effusion, but there was hypertrophy.  McMurray's test was positive while the Lachman test was negative.  There was mild laxity on the left as compared to the right, however.  No laxity was present on varus valgus stressing.  The December 2007 X-rays were reviewed, after which diagnoses of left knee mild osteoarthritis, previous Osgood-Schlatter's disease, old avulsion fracture, and tears of the menisci were made.

VA magnetic resonance imaging (MRI) performed in November 2009 showed mild to moderate chondromalacia patella, unremarkable ligaments, and no meniscal tear.

December 2009 VA treatment records reflect the following.  The Veteran was having difficulties with stairs.  He denied swelling, warmth, redness, tingling/numbness, catching, buckling, and locking in his left knee.  No effusion, erythema, or warmth was found in this knee on physical examination.  The Veteran was given a left knee brace and a synvisc injection in his left knee.  Diagnoses of DJD and osteoarthritis were rendered.

The Veteran complained of left knee pain in his January 2010 claim.  He indicated he gets little to no pain relief from wearing his brace.  

At the January 2010 VA examination, the Veteran reported left knee pain, stiffness, weakness, instability, giving way, decreased speed of motion, popping and clicking, and deformity.  He further reported severe daily flare ups lasting hours as a result of going up and down stairs and getting in and out of chairs.  The Veteran denied left knee effusion, incoordination, and episodes of locking, dislocation, or subluxation.  He noted that he uses a cane and cannot walk even a block or stand for more than a few minutes.  Use of tramadol and vicodin was documented.

The Veteran's gait was antalgic upon physical assessment.  Clicks or snaps, grinding, crepitation, deformity in the form of bony joint enlargement and bumps consistent with Osgood-Schlatter's disease, abnormal patellar tracking, and weakness were present in the left knee.  Additionally present was pain at rest, guarding of movement, and abnormal motion.  Left knee range of motion was from zero to 82 degrees with pain both upon initial and repeated testing.  There was no ankylosis.  The November 2009 VA MRI was reviewed.  Mild to moderate left knee DJD, mild to moderate chondromalacia patella, and Osgood-Schlatter's disease were the diagnoses made.  It specifically was noted that there was no joint instability.  Finally noted was that the Veteran's left knee prevents sports, exercise, shopping, recreation, and traveling while it has a severe effect on his ability to do chores and a mild effect on his ability to drive, bathe, dress, and groom.

A VA treatment record dated in February 2010 reveals the Veteran's report that his left knee was about the same as it was before the synvisc injection.  The possibility of a total knee replacement was discussed.

That the Veteran did not want to proceed with a left total knee replacement is contained in a March 2010 VA treatment record.

A July 2010 VA treatment record reflects that another synvisc injection was made to the Veteran's left knee.  He denied swelling, warmth, redness, tingling/numbness, catching, buckling, and locking in his left knee at that time.  No effusion, erythema, or warmth was found in this knee on physical examination.  

Included in a VA treatment record dated in August 2010 is the Veteran's description of his left knee pain as occasional and his assessment that he has no real disabilities of that knee.  No effusion or instability was detected upon physical assessment.  Left knee range of motion was from zero degrees to 140 degrees.  

In his September 2010 substantive appeal (VA Form 9), the Veteran complained of debilitating left knee pain such that walking and going up and down stairs has become a daily challenge.  He indicated that his injections provide only temporary relief and that the Tylenol he takes provides little to no relief from the pain.  

A September 2010 VA treatment record documents that tramadol was restarted for the Veteran's left knee pain.

An October 2010 VA treatment record again reflects that a synvisc injection was made to the Veteran's left knee.  He denied swelling, warmth, redness, tingling/numbness, catching, buckling, and locking in his left knee at that time.  No effusion, erythema, or warmth was found in this knee on physical examination.  

M.H., the Veteran's granddaughter, indicated in a December 2010 statement that the Veteran's ability to do basic physical activities such as stand, walk bend, climb stairs, and lift has deteriorated over the years in part due to his left knee pain.  As a result, M.H. indicated that he relief on her to perform simple yard work and home repairs as well as any lifting or climbing of stairs in their home.  Finally, M.H. indicated that the Veteran wears a knee brace, uses a cane, and takes pain medication daily.

A VA treatment record dated in January 2011 again reflects that a synvisc injection was made to the Veteran's left knee.  He denied swelling, warmth, redness, tingling/numbness, catching, buckling, and locking in his left knee at that time.  No effusion, erythema, or warmth was found in this knee on physical examination.  

At the January 2011 VA examination, the Veteran reported left knee pain that does not change with medication and increases beyond baseline for hours at a time, stiffness in the morning, and a sense of instability in that the knee will give way especially on stairs.  He denied swelling and locking.  The Veteran noted that he uses a cane and a knee brace.  He finally noted being able to stand and walk for 10 minutes at a time and being able to sit indefinitely.  Use of tramadol and Tylenol was documented.

The Veteran's gait was slow, smooth, and minimally antalgic with less time spend on the left leg than the right upon physical assessment.  He was able to get up from a seated position comfortably with the use of his cane.  He also was able to get on and off the exam table smoothly, although he was slow and forward flexed at the hips.  Assistance was needed to sit from a supine position.  There was no effusion or swelling in the left knee.  Tenderness and deformity in the form of a marked prominence was present, as was lateral laxity.  The anterior drawer test was minimal.  Pain and wincing associated with isometric contraction limited the performance of Lachman and McMurray's testing.  Patellar tracking was normal.  Left knee range of motion was from zero degrees to 90 degrees.  As noted above, there was marked resistance in the form of persistent isometric contraction without much excursion in extension or flexion upon repeated testing despite repeated cueing and attempts over five minutes.  Some weakness with knee extension and flexion was found.  The November 2009 VA MRI was reviewed.  Recent X-rays, which showed non-united apophysis at the tibial tubercle, also were reviewed.  Diagnoses of left knee DJD, mild to moderate chondromalacia patella, and non-united tibial apophysis were rendered.  It specifically was noted that there was limited range of motion but no instability.

A February 2011 VA treatment record contains the Veteran's statement that his synvisc injections provide pain relief for only about a week.

In a May 2011 statement, the Veteran indicated that his synvisc injections only provide pain relief for a few weeks.  He noted that the medication he takes provides no pain relief.  He asserted that his daily activities and quality of life are impaired because even walking or driving for a short distance is painful and navigating stairs is painful and causes him to lose his balance.  As a result, he described having to rest during walking, pulling over while driving, and climbing two to three steps at a time following by working through his pain before moving to the next step.  

The Veteran testified at the October 2011 Video Conference hearing that his left knee bothers and hurts him all the time.  He complained of instability/giving out in that he has to sit down when he goes up stairs.  He stated that he can only walk about as far as his backyard, has to pull over and stop twice if he drives even 10 miles to the VA clinic, and has to pull on a bar to get into the tub.  The Veteran then stated that he wear a brace and uses his cane on a regular basis.  Next, he stated that he gets no pain relief from the Tylenol he takes and only a couple days relief from the shots to his left knee.

At the outset, the Board notes that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because this is within his personal experience.  M.H. is competent in reporting his symptoms and in describing their impact because this is observable to her.  See Layno, 6 Vet. App. at 465.  Both the Veteran and M.H. also are credible in this regard because no reason is found to doubt either.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo, 10 Vet. App. at 388 (in addition to inconsistency with other evidence of record, listing inconsistent statements, internal inconsistency of statements, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility).  

The Board finds, given the above, that an evaluation in excess of 30 percent is not warranted for the Veteran's left knee disability.  The only Diagnostic Code which applies does not provide a basis for a higher rating.

An evaluation of 30 percent is the maximum allowable by Diagnostic Code 5257.  This rating previously was assigned to the Veteran's left knee disability thereunder.  In other words, it previously was found that he had severe impairment of the left knee due to recurrent subluxation or lateral instability.  Some support for this finding exists presently.  The Veteran repeatedly competently and credibly denied buckling but he also frequently competently and credibly reported instability or giving way.  Joint instability specifically was not found on several occasions.  Yet lateral laxity was found during one of these occasions and laxity was found on another.

The evidence does not establish that the Veteran's left knee disability manifested ankylosis, the topic of Diagnostic Code 5256.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); see also Dinsay v. Brown, 9 Vet. App. 79 (1996) (citing Stedman's Medical Dictionary 87 (25th ed. 1990) for the proposition that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint").  Ankylosis was mentioned only once, and that was a finding upon VA examination that there was none.  Some range of motion indeed was measured in the left knee.  Although there were some problems with his gait, it is undisputed the Veteran is able to walk.  He also once was observed to be able to out of a chair comfortably as well as on and off an examining table albeit slowly and forward flexed at the hips.  Walking and maneuvering concerning chairs and examining tables requires movement of the left knee.

The Board has considered the application of other diagnostic codes relevant to the knee.  In this regard, the Board observes that Diagnostic Codes 5258, 5259, and 5263, which relate to cartilage impairment and genu recurvatum, do not provide for ratings in excess of the currently assigned 30 percent rating.  To the extent symptoms or pathology exist in the knee consistent with these diagnostic codes, as the Veteran is already assigned the maximum 30 percent disability rating under Diagnostic Code 5257, separate ratings assignments therefor are not available in accordance with 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

That leaves Diagnostic Code 5262 for impairment of the tibia and fibula.  There is no indication of tibia and fibula problems regarding the Veteran's left leg.  This is true even though non-united tibial apophysis has been diagnosed.  Apophysis is any outgrowth or swelling, especially a bony outgrowth that has never been entirely separated from the bone of which it forms a part, such as a process, tubercle, or tuberosity.  See Dorland's Illustrated Medical Dictionary 119 (31st ed. 2007).  X-rays showed that the Veteran's apophysis specifically was on the tibial tubercle.  Yet this is indicative of Osgood-Schlatter's disease, which affects the knee, rather than a tibia disability.  Osgood-Schlatter's disease is osteochondrosis of the tuberosity of the tibia and is also called apophysitis tibialis.  Id. at 547.  

Based on the above, the Board next finds that a separate evaluation of 10 percent, but no higher, is warranted for the Veteran's left knee DJD.  This determination is based on the interplay between the arthritis Diagnostic Codes, 5010 and 5003, and the limitation of motion Diagnostic Codes, 5260 and 5261.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

X-rays of the Veteran's left knee taken in 2005 and 2006 showed DJD.  DJD is another term for osteoarthritis.  See Dorland's Illustrated Medical Dictionary at 539.  Osteoarthritis additionally was diagnosed after X-rays taken in 2007.  As such, left knee arthritis has been established by X-ray findings as required by Diagnostic Code 5010 via Diagnostic Code 5003.  

There is no indication of compensable limitation of motion in the Veteran's left knee.  At no point was flexion limited to 45 degrees or extension limited to 10 degrees, the criteria for the lowest compensable 10 percent evaluations respectively under Diagnostic Codes 5260 and 5261, even taking into consideration DeLuca and associated regulations.  There was full flexion and extension, as range of motion from zero to 140 degrees, in the left knee in October 2009 as well as in August 2010.  Left knee range of motion was from zero to 82 degrees upon initial and repeated testing in between the aforementioned dates in January 2010.  This represents flexion well past 45 degrees and full extension.  Range of motion in the left knee similarly was from zero to 90 degrees upon initial testing most recently in January 2011.  This represents flexion well past 45 degrees and full extension.

Although noncompensable, the limitation of motion that sometimes was manifested in the Veteran left knee is objectively confirmed pursuant to Diagnostic Code 5010 via Diagnostic Code 5003.  There is no evidence of swelling.  Swelling indeed competently and credibly was denied by the Veteran on a persistent basis.  Swelling specifically was not noted on one occasion.  There also is no evidence of muscle spasm.  No reference is made to such spasms whatsoever.  There is satisfactory evidence of painful motion.  The Veteran competently and credibly has reported left knee pain and flare ups involving pain which significantly impact his daily activities.  M.H. competently and credibly has done the same.  Medication, synvisc injections, a knee brace, and a cane have been utilized to control this pain but largely have been unsuccessful.  Further, left knee range of motion was noted to be with pain once.  Pain was mentioned on a second occasion when left knee range of motion was measured.  

In sum, the Veteran's left knee DJD is shown by X-rays and manifests objectively confirmed painful limitation of motion that is not compensable.  Diagnostic Code 5010, through Diagnostic Code 5003, mandates a 10 percent evaluation in this circumstance for each major joint affected.  A 10 percent rating is appropriate here because the left knee constitutes one major joint.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration finally has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.

B.  Extraschedular

The above determinations continuing the Veteran's 30 percent evaluation for his left knee disability and awarded him a separate 10 percent evaluation for his left knee DJD are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for either his left knee disability or DJD on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative expressly raised the issue of entitlement to an extraschedular rating regarding his left knee.  There further has been no showing from the record that the Veteran's left knee disability or left knee DJD picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evidence, whether competently and credibly reported by the Veteran and M.H. or objectively found, primarily relates to instability, pain, and limitation of motion although other symptoms are noted.  These primary symptoms are accounted for by 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261.  Evaluations were based on these Diagnostic Codes and associated statutes, regulations, and caselaw such as DeLuca.  No rating higher than 30 percent is provided under Diagnostic Code 5257 for the Veteran's left knee disability, and the 10 percent rating assigned herein pursuant to the interplay of Diagnostic Codes 5003, 5010, 5260, and 5261 adequately describes the nature, extent, and severity of the Veteran's left knee DJD.

As such, the applicable schedular rating criteria are adequate.  It follows that the Veteran does not manifest an exceptional left knee disability picture or left knee DJD picture.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted for this period.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 30 percent for a left knee disability is denied.

A separate evaluation of 10 percent for left knee DJD is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


